Citation Nr: 0327816	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  94-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a bilateral temporomandibular joint disability, 
rated as 20 percent disabling for the period prior to August 
1, 1995.

2.  Entitlement to an increased rating for postoperative 
residuals of a bilateral temporomandibular joint disability, 
rated as 30 percent disabling for the period from August 1, 
1995, to the present.

3.  Entitlement to an effective date prior to October 31, 
1991, for an increased rating for postoperative residuals of 
a bilateral temporomandibular joint disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, which denied the benefit sought on 
appeal.  Jurisdiction of this file was subsequently 
transferred to the RO in Oakland, California.  

In June 1998, a hearing was held in this appeal before the 
undersigned Veterans Law Judge.  In November 1998, this 
matter was before the Board, but remanded for further 
development.  At the time of the November 1998 Board remand, 
the issues on appeal included:  entitlement to an increased 
evaluation for postoperative residuals of a bilateral 
temporomandibular joint disability, currently evaluated as 20 
percent disabling.  While the appeal was back at the RO, in a 
September 2000 rating decision the RO granted the veteran's 
increased rating claim in part.  Specifically, the RO 
assigned a 30 percent disability rating, effective from 
August 1, 1995.  As the full benefit sought on appeal was not 
awarded, that issue remains in appellate status, but is 
presently divided into two time periods, as set forth on page 
one of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

The Board notes that in two statements received in January 
2001, the veteran alleged that he should be assigned an 
earlier effective date for his award of service connection 
for post-traumatic stress disorder.  It does not appear that 
the RO has addressed that claim, and as such it is referred 
back to the RO for appropriate action.  

Additionally, in one of the January 2001 statements, the 
veteran remarks that "there is no mention to the claim I 
filed for exposure to Agent Orange."  Although the Board 
could not identify when such a claim was filed, the file 
contains congressional correspondence, which was referred to 
the Board in August 2000.  In that correspondence, the 
veteran maintained that he was exposed to Agent Orange, 
although he does not identify what disability he is claiming 
as a result of such exposure.  In any event, to the extent 
the veteran would like to pursue a claim for service 
connection for a disability based on exposure to Agent 
Orange, that matter is referred back to the RO for any 
appropriate action.  


REMAND

This appeal arises out of the veteran's claim that he should 
be awarded a higher disability rating for his postoperative 
residuals of a bilateral temporomandibular joint disability.  
He also seeks an effective date prior to October 31, 1991, 
for an increased rating for postoperative residuals of a 
bilateral temporomandibular joint disability.

As noted in the Introduction to this remand, this matter was 
previously remanded by the Board in November 1998, for 
additional development, including an orthodontic examination 
and additional medical records.  Although the Board finds 
that there was substantial compliance with that remand, the 
Board notes that other circumstances require another remand 
in this appeal, before the Board can proceed with appellate 
disposition.  

During the pendency of this appeal, on November 9, 2000, 
Congress enacted the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 
38 U.S.C.A. § 5103A, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA are found, in part, at 38 C.F.R. § 3.159.  The 
United States Court of Appeals for Veterans Claims has 
interpreted the VCAA to require VA to inform a claimant of 
what type of evidence is needed to substantiate his claim on 
appeal, including what evidence he should provide and what 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit or court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, prior to the expiration of the one-
year time period set forth in 38 U.S.C.A. § 5103(b)(1).  

A review of this file revealed that although there was a VCAA 
letter in the claims file, dated in April 2003, that letter 
was for another veteran's appeal.  The Board has removed that 
letter from the claims file, and will ensure that it is 
associated with the proper file.  However, the veteran in 
this appeal was never specifically informed of the 
requirements under the VCAA, including what type of 
information is needed to substantiate a claim for an 
increased rating for postoperative residuals of a bilateral 
temporomandibular joint disability and a claim for an earlier 
effective date, which portion of that evidence he should 
provide, and which portion VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As such, the RO should ensure that VCAA notice is 
provided, which complies with the Federal Circuit's recent 
decision in PVA.  

In addition to the foregoing, it appears that the veteran has 
been receiving ongoing treatment at the VA medical center in 
San Francisco.  However, the most recent records in the 
claims file are dated in September 2002.  As such, the RO 
should obtain any updated treatment records from that 
facility, and any other facility that the veteran identifies 
as having relevant treatment records.  

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  The RO should review the record and 
ensure that all notification and 
development actions are completed as 
required by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2002); 
Paralyzed Veterans of America. v. 
Principi, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  
Specifically, the veteran should be 
informed of the type of evidence needed 
to substantiate his claim for an 
increased rating for postoperative 
residuals of a bilateral 
temporomandibular joint disability, as 
well as his claim for an earlier 
effective date.  The veteran should be 
told what evidence he should obtain, and 
what evidence VA will help him obtain.  
The RO should inform the veteran that it 
would be helpful for him to identify any 
treatment records not already of record, 
which may be relevant to his claim, and 
the RO should assist the veteran in 
obtaining any relevant treatment records.  
The RO should also conduct any additional 
development of this case that is deemed 
necessary, including, but not limited to, 
the following.

2.  The RO should obtain copies of any 
treatment records for the veteran from 
the VA medical center in San Francisco, 
dated from September 2002 to the present.  

3.  After all required notification and 
development has been completed, the RO 
should again review the issues on appeal, 
on the basis of the additional evidence, 
if any.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


